Citation Nr: 1447058	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2010, the Veteran testified at a personal hearing before the undersigned. A transcript of that hearing has been associated with the claims file.  

The Board remanded these issues for additional development in January 2011.  That development completed, the issues have properly been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability does not result in flexion limited to 30 degrees or less or extension limited to no less than 0 degrees, but does result in mild, but no more than mild, lateral instability.  

2.  The Veteran's service-connected left knee disability results in flexion limited to 45 degrees, but not less than 45 degrees, extension limited to no less than 0 degrees, or more than mild lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for right knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

2.  The criteria for a disability evaluation of 10 percent, but no higher, for right knee lateral instability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a disability evaluation in excess of 10 percent for left knee lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a disability evaluation of 10 percent, but no higher, for left knee limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in September 2007 and provided additional notice in a letter sent in November 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Adequate examinations were provided in December 2006, September 2007, and February 2011 and adequate opinions were obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

With regard to the January 2011 Remand, the Board acknowledges that all the requested development was accomplished.  Outstanding VA treatment and private treatment records were obtained.  Also the Veteran was provided a VA examination in February 2011 as directed by the Board.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims of entitlement to service connection for tinnitus and hearing loss that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Service connection was established for arthritis of the right knee with painful motion and for mild instability of the left knee in a December 1996 rating decision.  The Veteran filed a claim for increased rating for both disabilities in August 2007.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 and 5261.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensable disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under for limitation of flexion of the leg and limitation of extension of the leg, may also be assigned for disability of the same joint if separate compensable ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate II.  Because of how one item of evidence describes the Veteran's knee motion it is here noted that 0 degrees and 180 degrees are the same position when describing knee motion - both represent a completely straight leg with the knee fully extended.  

Under Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, a 30 percent rating, the maximum scheduler rating, is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

Under Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a Diagnostic Code 5257.

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A December 2006 VA examination report shows that the Veteran reported pain, weakness, stiffness, swelling, instability, locking, fatigability, and a lack of endurance.  He reported that walking or standing aggravated his knee conditions.  The VA examiner reported that no dislocation was noted nor was any real locking of the knee observed.  Physical examination of the knees shows that he was able to achieve extension (both left and right knee) to 180 degrees and flexion was limited to 115 degrees with pain.  Pain and discomfort were observed as soon as the Veteran was weighbearing.  Ligamental stability was noted as good as the anterior cruciate ligaments showed no motion and were stable.  McMurray's test was negative and Lachman's test was normal.  Pain was noted on repetitive use and did not subside during repetitive use testing.  The VA examiner reported that repetitive use without weightbearing may help alleviate some pain but did not increase his flexibility.  It was also reported that the Veteran had pain, weakness, fatigability, and lack of endurance.  X-rays revealed moderate advanced degenerative osteoarthritis involving the knees with the right more significant than the left.

A September 2007 VA examination report shows that the Veteran reported that the Veteran had patellofemoral syndrome of the left knee.  With the regard to the left knee, he reported burning, stiffness, and aching that worsened with activities such as going up and down stairs.  Excess walking was also reported as an aggravating factor.  The Veteran reported that his daily activities were limited in that he could not run or ride a bike and that excess walking and sitting caused pain.  Physical examination showed that the Veteran had bowlegs with a mild antalgic gait.  His left knee showed no soft tissue swelling or effusions.  Tenderness was noted of the medial joint line and medially around the left patella.  Range of motion was guarded as he was able to flex to 90 degrees and extend to 0 degrees.  Mild crepitus was also noted but no instability was shown.  The Veteran's right knee showed no swelling or tenderness.  Flexion was noted to 120 degrees and extension to 0 degrees.  Crepitus was noted.  

The VA examiner diagnosed the Veteran with moderately advanced degenerative osteoarthritis of the bilateral knees.  The VA examiner characterized functional loss due to pain in the left knee as mild, with a 25 percent loss of functioning.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare ups estimated to be of a moderate severity level characterized by the VA examiner as a 50 percent loss of functioning.  

A February 2011 VA examination report shows that the Veteran reported bilateral knee pain, instability, giving way, stiffness, weakness, and effusion.  Severe flare-ups were reported as occurring weekly lasting 3 to 7 days.  The Veteran's impression of the extent of the effects of the flare ups were that they affected his functionality by 80 percent.  The Veteran was limited to standing for more than a few minutes or walking more than a quarter mile.  He was observed using a cane and knee brace.  The VA examiner's summary of the joints findings showed right knee effusion, tenderness, and pain at rest.  The Veteran's left knee showed effusion, tenderness, and pain at rest.  Stability testing for the left knee was unable to be performed due to severe pain to light touch.  Range of motion testing for the right knee showed flexion to 70 degrees and extension to 0 degrees with objective evidence of painful motion.  Range of motion after repetitive use was flexion to 70 degrees and extension to 0 degrees.  Range of motion testing for the left knee showed flexion to 55 degrees and extension to 0 degrees with objective painful motion noted.  Range of motion after repetitive use was flexion to 45 degrees and extension to 0 degrees.  No joint ankylosis was revealed.  

MRI's of the left knee showed advanced degenerative arthropathy of the left knee, grade II tear medial collateral ligament, and a large degenerative tear of the medial meniscus.  MRI's of the right knee showed advanced degenerative arthropathy of the right knee, left degenerative tear of the medial meniscus, a grade II tear of the medial collateral ligament, and large joint effusion.  X-rays of the bilateral knees showed bilateral narrowing the medial compartments, patellofemoral joint space, loose bodies, osteophytes from the upper and lower pole of patella, and separate osteophytes adjacent to the articular margins.  

The Veteran was currently unemployed and the VA examiner reported that his knee conditions had significant effects of his occupation as it caused a decrease in his mobility as well as lifting and carrying.  With regard to the affects his knee conditions have on his usual daily activities, the VA examiner characterized the effects as severe for chores and shopping, and moderate for exercise, recreation and travel.  

A July 2012 private treatment note reports that the Veteran was experiencing progressive right and left knee pain.  The Veteran did not report any mechanical symptoms, only a dull deep ache that is worse with activity but better with rest.  Physical examination of the bilateral knees showed tenderness to palpitation medially and laterally.  Some palpable crepitus was noted.  A 1+ to 2+ effusion was noted.  The Veteran's tibialis anterior, EHL, and gastrocsoleus were intact with some minor flexion contracture.  There were no signs of valgus or varus laxity, a negative Lachman's, negative anterior drawer, and negative posterior drawer were noted.  X rays of the right knee shows degenerative changes with medial joint space and lateral joint space narrowing with osteophytes formation.  He had significant varus deformity with bone to bone contact.  X-rays of the left knee showed medial joint space and lateral joint space with osteophyte formation.  The final impression was bilateral knee degenerative joint disease.  

A September 2012 private treatment not shows that the patient has a mild right and left knee effusion.  

A December 2013 private treatment note reported that the Veteran's right and left knees show varus angulation.  A 2+ effusion was noted on the right knee.  Range of motion was noted 0 to 110 degrees bilaterally.  Tenderness was noted to direct palpation of the medial femoral condyle bilaterally.  The private physician reported that the Veteran needed a total bilateral knee replacement.

The Board notes that the Veteran's service-connected right knee was initially rated under 38 C.F.R. § 4.71a; Diagnostic Code 5260-5010 (2013), for pain and documentation of arthritis by X-rays.  The Veteran left knee was initially rated under 38 C.F.R. § 4.71a; Diagnostic Code 5257 (2013) for instability of the joint. 

First, addressing limited motion, the Board finds that evidence reveals that the Veteran has not been found to have compensable limited range of motion for his right knee under Diagnostic Codes 5260 or 5261.  Specifically, during a September 2007 VA examination, he was able to achieve flexion to 120 degrees and extension to 0 degrees.  Additionally, during the February 2011 VA examination the Veteran was able to achieve flexion of 70 degrees and extension to 0 degrees.  

It is recognized that the February 2011 report includes an estimation of loss during flare-ups as per the Veteran's opinion.  Clearly, the examiner could not provide a more meaningful estimation of loss of function during flare-ups as he listed the Veteran's estimation.  It is significant that the Veteran reported that he has weekly flare-ups that last from 3 to 7 days and that increased activity precipitates the flareups.  Although the Veteran may believe that he has an 80 percent loss of function during flare-ups, that estimation is too general.  For example, he has never been found to have loss of extension of either knee so his estimation of an 80 percent decrease in functioning is insufficient to make a finding of severe loss of extension of either knee.  

What was shown on examination in 2011 is that after repetitive motion there was a 10 degree decrease in flexion of the left knee, no change of flexion for right knee, and no change in extension for either knee.  As it is increased use that the Veteran reports causes flare-ups, the Board finds the repetitive motion testing to be sufficiently probative of the decreased function due to flare-ups.  

Therefore, the Board finds that that Veteran's right knee disability does not warrant an increased rating under Diagnostic Code 5260 for limited flexion or Diagnostic Code 5261 for limited extension.  That is so, even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by competent, objective evidence to be so disabling to warrant an increased rating based upon limitation of motion for the right knee.

Addressing the limitation of motion for the Veteran left knee, the Board finds that a rating based on limited flexion is warranted.  Specifically, the February 2011 VA examination report showed that on repetitive use testing the Veteran achieved flexion to 45 degrees and extension to 0 degrees.  Under Diagnostic Code 5260, flexion limited to 45 degrees warrants a 10 percent rating.  Therefore, the Board finds that the Veteran's left knee warrants a 10 percent rating under Diagnostic Code 5260 (2013).  The Board finds that a rating under Diagnostic Code 5261 in not warranted as the Veteran has consistently been showed to achieve normal extension of 0 degrees throughout his appeal.

The Board notes that a higher ratings are available for limited range of motion of the left and right knee, however, at no time has the Veteran's left or right knee been shown to be limited to 30 percent flexion to warrant the next highest rating of 20 percent under Diagnostic Code 5260.  Also of note is that at no time has the Veteran exhibited any limitation of extension for either the left or right knee to warrant a compensable rating under Diagnostic Code 5261.  While the Board is aware of the Veteran's complaints of pain, the Veteran's pain, to include pain on motion, is not shown by objective evidence to be so disabling as to warrant even the increased rating under Diagnostic Code 5260 or Diagnostic Code 5261, because the pain is not shown to limit motion to the level required for an increased rating.  The Board finds that the preponderance of evidence is against assignment of an increased rating for limited flexion or extension of the left knee.  

With regards to the Veteran's reports of bilateral knee instability, the Board notes that he was initially rated 10 percent disability under Diagnostic Code 5257 for mild instability of the left knee.  The Veteran's right knee is not currently rated for instability.  The Board notes that the Veteran has reported bilateral knee instability, specifically during the December 2006 VA examination and the February 2011 VA examination.  Notably, the Veteran has been observed using a cane and a knee brace at recent examinations and medical treatments.  Because it was not possible to test for stability during the 2011 examination, no objective findings were obtained.  

The Board finds that the Veteran's left knee does not warrant a rating higher than the currently assigned 10 percent rating under Diagnostic Code 5257 for mild instability as the evidence would need to show moderate instability for the next highest rating.  While the Veteran has reported instability, he has never reported or been found to have what could be deemed moderate instability.  More importantly, VA examination reports from December 2006 and September 2007 noted no left knee instability.  Based on these facts the Board concludes that the Veteran's left knee instability does not approximate the criteria for higher than the 10 percent rating already assigned.  

As for the Veteran's right knee, the Board finds that a rating of 10 percent for instability is warranted under Diagnostic Code 5257 for mild instability of the knee.  The Veteran has consistently reported bilateral knee instability and uses a cane for assistance, specifically during the December 2006 and February 2011 VA examinations.  Therefore, the Board finds that a rating of 10 percent but no higher is warranted for mild right knee instability under Diagnostic Code 5257.  The Board notes that higher ratings are available for left and right knee, however, there has been no evidence to suggest moderate instability, and therefore the next higher rating of 20 percent is not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected left and right knee disabilities, but finds that no higher ratings are assignable.

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

All symptoms and the level of disability resulting from the Veterans left and right knee disabilities are addressed by criteria found in the rating schedule.  He has reported pain, difficulty in standing and walking for extended periods, limitation of motion, and instability.  Those symptoms are contemplated by Diagnostic Codes 5003, 5257, 5260, and 5261.  In particular, pain and fatigability are contemplated by application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The severity of his left and right knee disabilities does not approximate higher ratings that are available where there is fatigability or pain that causes more limitation of function and motion than what the Veteran has been shown to have in this case.  His lateral instability is no more than mild as already explained and Diagnostic Code 5257 contemplates much greater instability than what is demonstrated in this case.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has numerous other orthopedic service-connected disabilities, including compensable residuals of left ankle sprains and noncompensable pes planus and degenerative changes of the left foot.  Also service connected are noncompensable residuals of laceration of the left thumb, residual of excision of pilonidal cyst, and folliculitis.  Review of the record does not show that he is not properly compensated for those disabilities.  Nor is there any evidence showing that any of his service-connected disabilities, including the left and right knee disabilities acting together, have a collective effect that render the schedular evaluations for either knee inadequate.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration.  

Based on these facts, the Board finds that the first prong of the Thun analysis is not met in this case and it therefore declines to remand these issues for referral for extraschedular consideration.

The Board also points out that since there is no allegation that the Veteran is precluded from gainful employment as a result of his service-connected left knee disorder, there is also no basis to consider an implied claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In summary, the Board finds that the criteria for a rating in excess of 10 percent, under Diagnostic Code 5003 by application of 38 C.F.R. § 4.59, for a right knee disability has not been met.  The Board finds that a rating of 10 percent but no higher is warranted for right knee instability under Diagnostic Code 5257.  The Board finds that the critera for a rating in excess of 10 percent for left knee instability under Diagnostic Code 5257 has not been met.  Finally, the Board finds that a rating of 10 percent but no higher is warranted for left knee limitation of flexion under Diagnostic Code 5260.  The evidence does not show that staged ratings are appropriate in this case.  The Board also finds that the preponderance of evidence shows that disability due to his left and right knee disablities with degenerative joint disease does not approximate the criteria for any other additional or higher ratings for any time on appeal or for referral for extraschedular 

(CONTINUED ON NEXT PAGE)

consideration; there is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for limited range of motion for the right knee is denied.

Entitlement to a rating of 10 percent, but no higher, for right knee lateral instability is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for left knee instability is denied.

Entitlement to a rating of 10 percent, but no higher for limited range motion of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


